USCA11 Case: 20-13571    Date Filed: 05/10/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13571
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 5:19-cr-00089-TKW-MJF-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

CORY JOHNSON,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (May 10, 2021)

Before WILSON, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13571      Date Filed: 05/10/2021   Page: 2 of 2



      Michael Ufferman, appointed counsel for Cory Johnson in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Johnson’s convictions and sentences are AFFIRMED.




                                         2